DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed September 1, 2022, in response to the Office Action of July 22, 2022, is acknowledged and has been entered. Applicants elected without traverse Group I. Claims 18, 47, 70-81 are now pending and being examined. 

Specification/Drawings
2.	The Drawings and Specification are objected to. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.8821 (a)(1) and (a)(2).  Specifically, there are no SEQ ID NOs identified with the sequences disclosed in Figures 1-13 and in the specification on pages 7 and 33. 37 CFR 1.821(d) requires that a reference to a particular sequence identifier (i.e., SEQ ID NO:#) be made in the specification and claims wherever a reference is made to that sequence (See MPEP 2422.02). Applicants may obviate the objection of the Specification by amending the specification to include SEQ ID NOs associated with the disclosed sequences. Applicants may obviate the objection of the Drawings by amending the Brief Description of the Drawings or the Drawings to identify the sequences in the Drawings. 
If Applicants choose to amend the Drawings: any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Objections
2.	Claim 70 is objected to for grammatical informalities:  Examiner suggests inserting a semi-colon “;” after “(SEQ ID NO:21)” to grammatically separate the heavy and light chain sequence lists.  Appropriate correction is required.
Claim 70 is free of the art but is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 18, 47, 71-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 18 recites:
An anti-CD28 antibody comprising an immunoglobulin heavy chain variable region with the amino acid sequence selected from: SEQ ID NO:2, or SEQ ID NO:4, or
and an immunoglobulin light chain variable region with the amino acid sequence selected from: SEQ ID NO:8.
	Claim 18 recites “or” and “and” consecutively, making the claim unclear with regard to whether the claimed antibody comprises: (1) a heavy chain variable region sequence or light chain variable region sequence, or (2) a heavy chain variable region sequence and light chain variable region sequence.
	Examiner Suggestion: Amend claim 18 to delete “or” after “(SEQ ID NO:4)”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 47 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2010/0008920, Schneck et al, published 2010.
It is noted that claim 47 recites:
A pharmaceutical composition comprising a polymeric bead or particle, an antibody according to claim 18, and/or an antigen presenting complex comprising a humanized immunoglobulin heavy chain sequence fused 
to an HLA amino acid sequence, wherein the complex optionally does not contain an 
immunoglobulin light chain sequence.
Therefore, the claimed composition is reasonably interpreted to comprise any one of: (1) polymeric bead or particle, (2) an antibody according to claim 18, or (3) antigen presenting complex comprising a humanized immunoglobulin heavy chain sequence fused to an HLA amino acid sequence.
Schneck et al teach an artificial antigen presenting cell composition comprising:
(a) an antigen presenting complex comprising two human immunoglobulin heavy chain amino acid sequences, each fused to an HLA-A2 (Class I MHC) amino acid sequence above the hinge region and associated (by disulfide bonds) to form an antigen presenting complex, thus the complex is made up of two fusion proteins: (1) a first fusion protein comprising a first MHC Class I alpha chain and a first Ig (such as IgG) heavy chain, and (2) a second fusion protein comprising a second MHC class I alpha chain and a second Ig heavy chain, not comprising a light chain ([9]; [18-19]; [88]); and not containing the immunoglobulin variable domain region sequence ([91]; [142]);
(b) a costimulatory molecule, anti-CD28 murine monoclonal antibody 9.3 ([94-96]; [200]; Example 1);
(c) a biodegradable particle that ranges in size from 50 nM (0.05µm) 50,000 nM (50 µm) to which the antigen presenting complex and costimulatory molecule or antibody are conjugated by sulfhydryl-maleimide chemistry ([43-44]; [47-49]; [64-65]; [67-68]; [73-74]; and
 (d) pharmaceutically acceptable carrier ([14-15]; [24]; [175-177]).
Thus, Schneck et al teach a pharmaceutical composition comprising at least one of: (1) a particle and/or (2) an antigen presenting complex comprising a humanized heavy chain sequence fused to an HLA amino acid sequence, optionally not comprising a light chain.
Examiner Suggestion: Amend the claim to delete the word “or”: A pharmaceutical composition comprising a polymeric bead or particle, an antibody according to claim 18, and[[/or]] an antigen presenting complex comprising a humanized immunoglobulin heavy chain sequence fused 
to an HLA amino acid sequence, wherein the complex optionally does not contain an 
immunoglobulin light chain sequence.

5.	Conclusion: Claims 18, 47, 71-81 are rejected. Claim 70 is objected to. Close prior art made of record but not relied upon is Tan et al (Journal of Immunology, 2002, 169:1119-1125). Tan et al teach humanized monoclonal antibody 9.3 (Figure 2) but do not teach it comprises the humanized sequences instantly claimed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642